Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is made as of June 9, 2014 by and
between Scientific Games Corporation, a Delaware corporation (the “Company”),
and Michael Gavin Isaacs (“Executive”).

 

WHEREAS, the Company and Executive wish to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.

 

1.                   Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on June 9, 2014 (the “Effective Date”)
and ending on June 9, 2017, as may be extended in accordance with this Section 1
and subject to earlier termination in accordance with Section 4.  The Term shall
be extended automatically without further action by either party by one
(1) additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party shall have given written
notice to the other party prior to the date which is sixty (60) days prior to
the date upon which such extension would otherwise have become effective
electing not to further extend the Term, in which case Executive’s employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 4.

 

2.                   Position and Duties.  During the Term, Executive will serve
as President and Chief Executive Officer of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the stockholders or by the board of directors of any such subsidiary
or affiliate, as the case may be.  In such capacities, Executive shall perform
such duties and shall have such responsibilities as are normally associated with
such positions, and as otherwise may be assigned to Executive from time to time
by or upon the authority of the board of directors of the Company (the
“Board”).  Subject to Section 4(e), Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine from time to time.  Executive hereby agrees to accept such
employment and to serve the Company and its subsidiaries and affiliates to the
best of Executive’s ability in such capacities, devoting all of Executive’s
business time to such employment.

 

3.                   Compensation.

 

(a)                                 Base Salary.  During the Term, Executive
will receive a base salary of one million five hundred thousand U.S. dollars
(US$1,500,000) per annum (pro-rated for any partial year), payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive.  In the event that the Company, in its sole
discretion, from time to time determines to increase Executive’s base salary,
such increased amount shall, from and after the effective date of such increase,
constitute the “base salary” of Executive for purposes of this Agreement.

 

(b)                                 Incentive Compensation.  Executive shall
have the opportunity annually to earn incentive compensation (“Incentive
Compensation”) in amounts determined by the Compensation Committee of the Board
(the “Compensation Committee”) in its sole discretion in accordance with the
applicable incentive compensation plan of the Company as in effect from time to
time (the “Incentive Compensation Plan”).  Under such Incentive Compensation
Plan, Executive shall have the opportunity

 

1

--------------------------------------------------------------------------------


 

annually (beginning on a pro-rated basis with respect to the 2014 performance
period based on the number of days Executive is employed by the Company during
2014) to earn up to 100% of Executive’s base salary as Incentive Compensation at
“target opportunity” (“Target Bonus”) and up to 200% of Executive’s base salary
as Incentive Compensation at “maximum opportunity” on the terms and subject to
the conditions of such Incentive Compensation Plan (any such Incentive
Compensation to be subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive).

 

(c)                                  Eligibility for Annual Equity Awards. 
Executive shall be eligible (beginning in 2015) to receive an annual grant of
stock options, restricted stock units or other equity awards in the sole
discretion of the Compensation Committee and in accordance with the applicable
plans and programs of the Company for senior executives of the Company and
subject to the Company’s right to at any time amend or terminate any such plan
or program, so long as any such change does not adversely affect any accrued or
vested interest of Executive under any such plan or program.

 

(d)                                 Expense Reimbursement.  Subject to
Section 3(g), the Company shall reimburse Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred by
Executive in connection with the performance of Executive’s duties under this
Agreement, on a timely basis upon timely submission by Executive of vouchers
therefor in accordance with the Company’s standard policies and procedures.

 

(e)                                  Health and Welfare Benefits.  Executive
shall be entitled to participate, without discrimination or duplication, in any
and all medical insurance, group health, disability, life insurance, accidental
death and dismemberment insurance, 401(k) or other retirement, deferred
compensation, stock ownership and such other plans and programs which are made
generally available by the Company to senior executives of the Company in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program.  Executive shall be entitled to paid vacation, holidays
and any other time off in accordance with the Company’s policies in effect from
time to time.

 

(f)                                   Sign-On Award.  In connection with
Executive’s execution of this Agreement, the Company will grant to Executive an
inducement award on the Effective Date (the “Grant Date”) comprised of 85,935
restricted stock units and 161,181 stock options (with an exercise price equal
to the average of the high and low sales prices of the Company’s common stock on
the trading day immediately prior to the grant date) (together, the “Sign-On
Award”), pursuant to an equity award agreement to be provided by the Company and
entered into by and between the Company and Executive (the “Equity Award
Agreement”).  The Equity Award Agreement shall provide that the Sign-On Award
shall vest with respect to twenty-five percent (25%) of the shares of Company
common stock subject to such Sign-On Award on each of the first four
anniversaries of the Effective Date, subject to any applicable provisions
relating to the accelerated vesting and forfeiture provisions as described in
this Agreement or the Equity Award Agreement; provided, however, that, if
Executive’s employment is terminated at the end of the third anniversary of the
Effective Date as a result of delivery of a notice of non-renewal by the
Company, subject to Section 5.6, the final twenty-five percent (25%) of the
unvested stock options and any unvested restricted stock units comprising the
remaining portion of the Sign-On Award shall become immediately and fully vested
(and, in the case of any such stock options, exercisable), provided that any
such stock options (together with any other vested stock options) held by
Executive will cease being exercisable upon the earlier of ninety (90) days
after such termination and the scheduled expiration date of such stock options. 
In all other respects, all stock options and restricted stock units held by
Executive shall be governed by the plans and programs and the agreements and
other documents pursuant to which the awards were granted; provided, further,
however, if necessary to comply with Section 409A, settlement of any such
equity-based awards shall be made on the date that is six (6) months plus one
(1) day following

 

2

--------------------------------------------------------------------------------


 

expiration of the Term.

 

(g)                                  Taxes and Internal Revenue Code 409A. 
Payment of all compensation and benefits to Executive under this Agreement shall
be subject to all legally required and customary withholdings.  The Company
makes no representations or warranties and shall have no responsibility
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and applicable administrative
guidance and regulations (“Section 409A”).  Section 409A governs plans and
arrangements that provide “nonqualified deferred compensation” (as defined under
the Code) which may include, among others, nonqualified retirement plans, bonus
plans, stock option plans, employment agreements and severance agreements.  The
Company reserves the right to pay compensation and provide benefits under this
Agreement (including under Section 3 and Section 4) in amounts, at times and in
a manner that minimizes taxes, interest or penalties as a result of
Section 409A.  In addition, in the event any benefits or amounts paid to
Executive hereunder are deemed to be subject to Section 409A, Executive consents
to the Company adopting such conforming amendments as the Company deems
necessary, in its reasonable discretion, to comply with Section 409A (including
delaying payment until six (6) months following termination of employment).  To
the extent any payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under
Section 409A, such payments or other benefits may be deferred if deferral will
make such payment or other benefits compliant under Section 409A, or otherwise
such payments or other benefits shall be restructured, to the extent permissible
under Section 409A, in a manner determined by the Company that does not cause
such an accelerated or additional tax.  To the extent any reimbursements or
in-kind benefits due to Executive under this Agreement constitute deferred
compensation under Section 409A, any such reimbursements or in-kind benefits
shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A.

 

4.                                      Termination of Employment.  Executive’s
employment may be terminated at any time prior to the end of the Term under the
terms described in this Section 4, and the Term shall automatically terminate
upon any termination of Executive’s employment.  For purposes of clarification,
except as provided in Section 5.6, all stock options, restricted stock units and
other equity-based awards will be governed by the terms of the plans, grant
agreements and programs under which such options, restricted stock units or
other awards were granted on any termination of the Term and Executive’s
employment with the Company.

 

(a)                                 Termination by Executive for Other than Good
Reason.  Executive may terminate Executive’s employment hereunder for any reason
or no reason upon 60 days’ prior written notice to the Company referring to this
Section 4(a); provided, however, that a termination by Executive for “Good
Reason” (as defined below) shall not constitute a termination by Executive for
other than Good Reason pursuant to this Section 4(a).  In the event Executive
terminates Executive’s employment for other than Good Reason, Executive shall be
entitled only to the following compensation and benefits (the payments set forth
in Sections 4(a)(i) — 4(a)(iii), collectively, the “Standard Termination
Payments”):

 

(i)                           any accrued but unpaid base salary for services
rendered by Executive to the date of such termination, payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive;

 

(ii)                        any vested non-forfeitable amounts owing or accrued
at the date of such termination under benefit plans, programs and arrangements
set forth or referred to in Section 3(e) in which Executive participated during
the Term (which will be paid under the terms and

 

3

--------------------------------------------------------------------------------


 

conditions of such plans, programs, and arrangements (and agreements and
documents thereunder)); and

 

(iii)                     reasonable business expenses and disbursements
incurred by Executive prior to such termination will be reimbursed in accordance
with Section 3(d).

 

(b)                                 Termination By Reason of Death.  If
Executive dies during the Term, the last beneficiary designated by Executive by
written notice to the Company (or, in the absence of such designation,
Executive’s estate) shall be entitled only to the Standard Termination Payments,
including any benefits that may be payable under any life insurance benefit of
Executive for which the Company pays premiums, in accordance with the terms of
any such benefit and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such benefit.

 

(c)                                  Termination By Reason of Total Disability. 
The Company may terminate Executive’s employment in the event of Executive’s
“Total Disability.”  For purposes of this Agreement, “Total Disability” shall
mean Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)                                     the Standard Termination Payments; and

 

(ii)                                  an amount equal to Executive’s annual base
salary, payable in approximately equal installments over a period of twelve (12)
months after such termination; provided that such amount shall be reduced with
each installment payment being reduced pro rata by the amount of any disability
payments to which Executive may be entitled as a result of any disability plan
sponsored or maintained by the Company or any of its affiliates providing
benefits to Executive.

 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the employment of Executive at any time for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (i) gross neglect by Executive
of Executive’s duties hereunder; (ii) Executive’s indictment for or conviction
of a felony, or any non-felony crime or offense involving the property of the
Company or any of its subsidiaries or affiliates or evidencing moral turpitude;
(iii) willful misconduct by Executive in connection with the performance of
Executive’s duties hereunder; (iv) intentional breach by Executive of any
material provision of this Agreement; (v) material violation by Executive of a
material provision of the Company’s Code of Business Conduct; or (vi) any other
willful or grossly negligent conduct of Executive that would make the continued
employment of Executive by the Company materially prejudicial to the best
interests of the Company.  In the event Executive’s employment is terminated for
“Cause,” Executive shall not be entitled to receive any compensation or benefits
under this Agreement except for the Standard Termination Payments.

 

(e)                                  Termination by the Company without Cause or
by Executive for Good Reason.  The Company may terminate Executive’s employment
at any time without Cause, for any reason or no reason, and Executive may
terminate Executive’s employment for “Good Reason.”  For purposes of this
Agreement “Good Reason” shall mean that, without Executive’s prior written
consent, any of the following shall have occurred:  (A) a material adverse
change to Executive’s positions, titles, offices, or duties following the
Effective Date from those set forth in Section 2, except, in such case, in
connection with the termination of Executive’s employment for Cause or due to
Total Disability, death or expiration

 

4

--------------------------------------------------------------------------------


 

of the Term; (B) a material decrease in base salary or material decrease in
Executive’s Incentive Compensation opportunity provided under this Agreement; or
(C) any other material failure by the Company to perform any material obligation
under, or material breach by the Company of any material provision of, this
Agreement; provided, however, that a termination by Executive for Good Reason
under any of clauses (A) through (C) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such termination within thirty (30)
days after he has knowledge of the event or circumstance constituting Good
Reason and the Company shall have failed to cure the event or condition
allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company and Executive actually terminates his employment
within one (1) year following the initial occurrence of the event giving rise to
Good Reason.  In the event that Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason (and not, for the
avoidance of doubt, in the event of a termination pursuant to Section 4(a), (b),
(c) or (d) or due to or upon the expiration of the Term), the Company shall pay
the following amounts, and make the following other benefits available, to
Executive.

 

(i)                                     the Standard Termination Payments; and

 

(ii)                                  an amount equal to the sum of
(A) Executive’s base salary and (B) an amount equal to the highest annual
Incentive Compensation paid to Executive (if any) in respect of the two (2) most
recent fiscal years of the Company but not more than Executive’s Target Bonus
for the-then current fiscal year (provided if such termination occurs during
2014 or 2015, such amount shall be Executive’s Target Bonus for the-then current
fiscal year) (such amount under this sub-clause (B), the “Severance Bonus
Amount”), such amount under this clause (ii) payable over a period of twelve
(12) months after such termination in accordance with Section 4(g); and

 

(iii)                               no later than March 15 following the end of
the year in which such termination occurs, in lieu of any Incentive Compensation
for the year in which such termination occurs, payment of an amount equal to
(A) the Incentive Compensation (if any) which would have been payable to
Executive had Executive remained in employment with the Company during the
entire year in which such termination occurred, multiplied by (B) a fraction the
numerator of which is the number of days Executive was employed in the year in
which such termination occurs and the denominator of which is the total number
of days in the year in which such termination occurs; and

 

(iv)                              if Executive elects to continue medical
coverage under the Company’s group health plan in accordance with COBRA, the
monthly premiums for such coverage for a period of twelve (12) months; and

 

(v)                                 subject to Section 5.6 and except to the
extent otherwise provided at the time of grant under the terms of any equity
award made to Executive, full vesting of any unvested stock options and any
unvested restricted stock units (including, for the avoidance of doubt, full and
immediate vesting of any unvested stock options and any unvested restricted
stock units comprising the Sign-On Award) held by Executive immediately prior to
such termination (provided that any such stock options (together with any other
vested stock options) held by Executive will cease being exercisable upon the
earlier of ninety (90) days after such termination and the scheduled expiration
date of such stock options), and, in all other respects, all stock options,
restricted stock units and other equity-based awards held by Executive shall be
governed by the plans and programs and the agreements and other documents
pursuant to which the awards were granted; provided, however, that in the event
such termination occurs prior to the Compensation Committee’s determination as
to the satisfaction of any performance criteria to

 

5

--------------------------------------------------------------------------------


 

which any such stock options and/or restricted stock units is subject, such
stock options and/or restricted stock units (as the case may be) will not vest
(and, in the case of any such stock options, will not become exercisable) unless
and until a determination is or has been made by the Compensation Committee that
such criteria have been satisfied, at which time such stock options and/or
restricted stock units will vest (and, in the case of any such stock options,
will become exercisable) to the extent contemplated by the terms of such award
(it being understood and agreed, for the avoidance of doubt, that such stock
options or restricted stock units will immediately be forfeited to the extent
contemplated by the terms of such award in the event that such criteria are
determined not to have been satisfied); provided, further, however, if necessary
to comply with Section 409A, settlement of any such equity-based awards shall be
made on the date that is six (6) months plus one (1) day following expiration of
the Term.

 

(f)                                   Termination by the Company without Cause
or by Executive for Good Reason in connection with a Change in Control.  In the
event Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason pursuant to Section 4(e) and such termination occurs
upon, or within one (1) year immediately following, a “Change in Control” (as
defined below), Executive shall be entitled (without duplication) to the
payments and benefits described in Section 4(e), except that, solely in the case
of an amount otherwise payable under Section 4(e)(ii), such amount shall be
multiplied by two (2) (i.e., an amount equal to two (2) multiplied by the sum of
Executive’s base salary and the Severance Bonus Amount, without duplication) and
such amount shall be payable over a period of twenty-four (24) months after
termination in accordance with Section 4(g) of this Agreement; provided,
however, to the extent that such amount under Section 4(e)(ii) is exempt from
Section 409A and/or if such Change in Control constitutes a change in ownership,
change in effective control or a change in ownership of a substantial portion of
the assets of the Company under Regulation Section 1.409A-3(i)(5), such amount
otherwise payable under Section 4(e)(ii) shall be paid in a lump sum in
accordance with Section 4(g) of this Agreement.  Notwithstanding the foregoing,
payments pursuant to this Section 4(f) shall be reduced by the amount necessary,
if any, to ensure that the aggregate compensation to be received by the
Executive in connection with such Change in Control does not constitute a
“parachute payment,” as such term is defined in 26 U.S.C. § 280G.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, but excluding the Company and any subsidiary or affiliate and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
or affiliate (including any trustee of such plan acting as trustee) or any
current stockholder of 20% or more of the outstanding common stock of the
Company, directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of the Company representing at
least 40% of the combined voting power of the Company’s then-outstanding
securities; (ii) the stockholders of the Company approve a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least 80% of
the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction; provided that, for purposes of this
Section 4(f), such continuity of ownership (and preservation of relative voting
power) shall be deemed to be satisfied if the failure to meet such 60% threshold
is due solely to the acquisition of voting securities by an employee benefit
plan of the Company or such surviving entity or of any subsidiary of the Company
or such surviving entity; (iii) the stockholders of the Company approve a plan
of complete liquidation of the Company, an agreement for the sale or disposition
by the Company of all or substantially all of its assets (or any transaction
having a

 

6

--------------------------------------------------------------------------------


 

similar effect); or (iv) during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board, together
with any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clause (i), (ii) or (iii) above) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.

 

(g)                                  Timing of Certain Payments under
Section 4.  For purposes of Section 409A, references herein to the Executive’s
“termination of employment” shall refer to Executive’s separation of services
with the Company within the meaning of Treas. Reg. Section 1.409A-1(h).  If at
the time of Executive’s separation of service with the Company other than as a
result of Executive’s death, (i) Executive is a “specified employee” (as defined
in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more of the payments or
benefits received or to be received by Executive pursuant to this Agreement
would constitute deferred compensation subject to Section 409A, and (iv) the
deferral of the commencement of any such payments or benefits otherwise payable
hereunder as a result of such separation of service is necessary in order to
prevent any accelerated or additional tax under Section 409A, such payments may
be made as follows: (i) no payments for a six-month period following the date of
Executive’s separation of service with the Company; (ii) an amount equal to the
aggregate sum that would have been otherwise payable during the initial
six-month period paid in a lump sum on the first payroll date following six
(6) months following the date of Executive’s separation of service with the
Company (subject to such deductions or amounts to be withheld as required by
applicable law and regulations); and (iii) during the period beginning six
(6) months following Executive’s separation of service with the Company through
the remainder of the applicable period, payment of the remaining amount due in
equal installments in accordance with the Company’s standard payroll practices
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations).

 

(h)                                 Mitigation.  In the event the Company
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason and Executive is employed by or otherwise engaged to
provide services to another person or entity at any time prior to the end of any
period of payments to or on behalf of Executive contemplated by this Section 4,
(i) Executive shall immediately advise the Company of such employment or
engagement and his compensation therefor (including any health insurance
benefits to which he is entitled in connection therewith), (ii) the Company’s
obligation to make continued insurance payments to or on behalf of Executive
shall be reduced by any insurance coverage obtained by Executive during the
applicable period through such other employment or engagement (without regard to
when such coverage is paid) and (iii) the Company’s obligation to make payments
pursuant to Section 4(e)(ii) (or, as the case may be, its obligation pursuant to
Section 4(f) to make payments equal to two (2) times the amount contemplated
Section 4(e)(ii)) shall be reduced by any base compensation payable to Executive
during the applicable period through such other employment or engagement.

 

(i)                                     Set-Off.  To the fullest extent
permitted by law and provided an acceleration of income or the imposition of an
additional tax under Section 409A would not result, any amounts otherwise due to
Executive hereunder (including any payments pursuant to this Section 4) shall be
subject to set-off with respect to any amounts Executive otherwise owes the
Company or any subsidiary or affiliate thereof.

 

(j)                                    No Other Benefits or Compensation. 
Except as may be specifically provided under this Agreement, under any other
effective written agreement between Executive and the Company, or under the
terms of any plan or policy applicable to Executive, Executive shall have no
right to receive any other compensation from the Company or any subsidiary or
affiliate thereof, or to participate in any

 

7

--------------------------------------------------------------------------------


 

other plan, arrangement or benefit provided by the Company or any subsidiary or
affiliate thereof, with respect to any future period after such termination or
resignation.  Executive acknowledges and agrees that he is entitled to no
compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement.  Executive acknowledges and agrees that he shall not
receive any fees or other compensation (including equity compensation) for Board
service.

 

(k)                                 Release of Employment Claims; Compliance
with Section 5.  Executive agrees, as a condition to receipt of any termination
payments and benefits provided for in this Section 4 or the first proviso in
Section 3(f) (other than the Standard Termination Payments), that Executive will
execute a general release agreement, in a form reasonably satisfactory to the
Company, releasing any and all claims arising out of Executive’s employment and
the termination of such employment.  The Company shall provide Executive with
the proposed form of general release agreement referred to in the immediately
preceding sentence no later than two (2) days following the date of
termination.  Executive shall thereupon have 21 days to consider such general
release agreement and, if he executes such general release agreement, shall have
seven (7) days after execution of such general release agreement to revoke such
general release agreement.  Absent such revocation, such general release
agreement shall become binding on Executive.  If Executive does not revoke such
general release agreement, payments contingent on such general release agreement
that constitute deferred compensation under Section 409A (if any) shall be paid
on the later of 60th day after the date of termination or the date such payments
are otherwise scheduled to be paid pursuant to this Agreement.  The Company’s
obligation to make any termination payments and benefits provided for in this
Section 4 or the first proviso in Section 3(f) (other than the Standard
Termination Payments) shall immediately cease if Executive willfully and
materially breaches Section 5.1, 5.2 , 5.3, 5.4, or 5.8.

 

5.                                      Noncompetition; Non-solicitation;
Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)                                 Executive acknowledges the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information renders Executive special and
unique within the Company’s industries.  In consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that during the Term (including any
extensions thereof) and during the Covered Time (as defined in Section 5.1(e)),
Executive, alone or with others, will not, directly or indirectly, engage (as
owner, investor, partner, stockholder, employer, employee, consultant, advisor,
director or otherwise) in any Competing Business.  For purposes of this
Section 5, “Competing Business” shall mean any business or operations:
(i) (A) involving the design, development, manufacture, production, sale, lease,
license, provision, operation or management (as the case may be) of (1) instant
lottery tickets or games or any related marketing, warehouse, distribution,
category management or other services or programs; (2) lottery-related terminals
or vending machines (whether clerk-operated, self-service or otherwise),
(3) gaming machines, terminals or devices (including video or reel spinning slot
machines, video poker machines, video lottery terminals and fixed odds betting
terminals), (4) lottery, video gaming (including server-based gaming), sports
betting or other wagering or gaming systems (including control and monitoring
systems, local or wide-area progressive systems and redemption systems);
(5) lottery- or gaming-related proprietary or licensed content (including
themes, entertainment and brands), platforms, websites and loyalty and customer
relationship management programs (including any of the foregoing relating to
online play, social gaming or interactive (including internet and mobile)
lottery or gaming); (6) prepaid cellular or other phone cards; or (7) ancillary
products (including equipment, hardware, software, marketing materials, chairs
and signage) or services (including field service, maintenance and support)
related to any of the foregoing under sub-clauses (1) through (6) above; or
(B) in which the Company is then or was within the previous

 

8

--------------------------------------------------------------------------------


 

12 months engaged, or in which the Company, to Executive’s knowledge,
contemplates to engage in during the Term or the Covered Time; (ii) in which
Executive was engaged or involved (whether in an executive or supervisory
capacity or otherwise) on behalf of the Company or with respect to which
Executive has obtained proprietary or confidential information; and (iii) which
were conducted anywhere in the United States or in any other geographic area in
which such business was conducted or contemplated to be conducted by the
Company.  Notwithstanding anything to the contrary in the foregoing, the holding
of up to one percent (1%) of the outstanding equity in a publicly traded entity
for passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.

 

(b)                                 In further consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including
Sections 3 and 4), Executive agrees that, during the Term (including any
extensions thereof) and during the Covered Time, Executive shall not, directly
or indirectly:  (i) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to terminate his, her, or its
relationship with the Company; (ii) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to become
employees, agents, consultants or representatives of any other person or entity;
(iii) solicit or attempt to induce any customer, vendor or distributor of the
Company to curtail or cancel any business with the Company; or (iv) hire any
person who, to Executive’s actual knowledge, is, or was within 180 days prior to
such hiring, an employee of the Company.

 

(c)                                  During the Term (including any extensions
thereof) and during the Covered Time, Executive agrees that upon the earlier of
Executive’s (i) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor, (ii) responding to
(other than for the purpose of declining) an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, (A) Executive will
provide copies of Section 5 of this Agreement to the Competitor, and (B) in the
case of any circumstance described in (iii) above occurring during the Covered
Time, and in the case of any circumstance described in (i) or (ii) above
occurring during the Term or during the Covered Time, Executive will promptly
provide notice to the Company of such circumstances.  Executive further agrees
that the Company may provide notice to a Competitor of Executive’s obligations
under this Agreement.  For purposes of this Agreement, “Competitor” shall mean
any person or entity (other than the Company, its subsidiaries or affiliates)
that engages, directly or indirectly, in the United States in any Competing
Business.

 

(d)                                 Executive understands that the restrictions
in this Section 5.1 may limit Executive’s ability to earn a livelihood in a
business similar to the business of the Company but nevertheless agrees and
acknowledges that the consideration provided under this Agreement (including
Sections 3 and 4) is sufficient to justify such restrictions. In consideration
thereof and in light of Executive’s education, skills and abilities, Executive
agrees that Executive will not assert in any forum that such restrictions
prevent Executive from earning a living or otherwise should be held void or
unenforceable.

 

(e)                                  For purposes of this Section 5.1, “Covered
Time” shall mean the period beginning on the date of termination of Executive’s
employment (the “Date of Termination”) and ending twelve (12) months after the
Date of Termination.

 

5.2                               Proprietary Information; Inventions.

 

(a)                                 Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive necessarily will
have (and during any employment by, or affiliation with, the Company prior to
the Term has had) access to and make use of proprietary information and
confidential records of the Company.  Executive covenants that Executive shall
not during the Term or at any time

 

9

--------------------------------------------------------------------------------


 

thereafter, directly or indirectly, use for Executive’s own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any person or entity, any such proprietary information, unless and to the
extent such disclosure has been authorized in writing by the Company or is
otherwise required by law.  The term “proprietary information” means:  (i) the
software products, programs, applications, and processes utilized by the
Company; (ii) the name and/or address of any customer or vendor of the Company
or any information concerning the transactions or relations of any customer or
vendor of the Company with the Company; (iii) any information concerning any
product, technology, or procedure employed by the Company but not generally
known to its customers or vendors or competitors, or under development by or
being tested by the Company but not at the time offered generally to customers
or vendors; (iv) any information relating to the Company’s computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans; (v) any information identified as confidential or proprietary
in any line of business engaged in by the Company; (vi) any information that, to
Executive’s actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (vii) any business plans, budgets, advertising or marketing
plans; (viii) any information contained in any of the Company’s written or oral
policies and procedures or manuals; (ix) any information belonging to customers,
vendors or any other person or entity which the Company, to Executive’s actual
knowledge, has agreed to hold in confidence; and (x) all written, graphic,
electronic data and other material containing any of the foregoing.  Executive
acknowledges that information that is not novel or copyrighted or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally known or available to the public,
information that becomes available to Executive on an unrestricted,
non-confidential basis from a source other than the Company or any of its
directors, officers, employees, agents or other representatives (without breach
of any obligation of confidentiality of which Executive has knowledge, after
reasonable inquiry, at the time of the relevant disclosure by Executive), or
general gaming industry information to the extent not particularly related or
proprietary to the Company that was already known to Executive at the time
Executive commences his employment by the Company that is not subject to
nondisclosure by virtue of Executive’s prior employment or otherwise. 
Notwithstanding the foregoing and Section 5.3, Executive may disclose or use
proprietary information or confidential records solely to the extent (A) such
disclosure or use may be required or appropriate in the performance of his
duties as a director or employee of the Company, (B) required to do so by a
court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order him to divulge,
disclose or make accessible such information (provided that in such case
Executive shall first give the Company prompt written notice of any such legal
requirement, disclose no more information than is so required and cooperate
fully with all efforts by the Company to obtain a protective order or similar
confidentiality treatment for such information), (C) such information or records
becomes generally known to the public without his violation of this Agreement,
or (D) disclosed to Executive’s spouse, attorney and/or his personal tax and
financial advisors to the extent reasonably necessary to advance Executive’s
tax, financial and other personal planning (each an “Exempt Person”); provided,
however, that any disclosure or use of any proprietary information or
confidential records by an Exempt Person shall be deemed to be a breach of this
Section 5.2 or Section 5.3 by Executive.

 

(b)                                 Executive agrees that all processes,
technologies and inventions (collectively, “Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by Executive during the Term (and during
any employment by, or affiliation with, the Company prior to the Term) shall
belong to the Company, provided that such Inventions grew out of Executive’s
work with the Company or any of its subsidiaries or affiliates, are related in
any manner to the business (commercial or experimental) of the Company or any of
its subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.  Executive shall
further:  (i) promptly disclose such Inventions to the

 

10

--------------------------------------------------------------------------------


 

Company; (ii) assign to the Company, without additional compensation, all patent
and other rights to such Inventions for the United States and foreign countries;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of Executive’s inventorship.  If any Invention is described
in a patent application or is disclosed to third parties, directly or
indirectly, by Executive within two (2) years after the termination of
Executive’s employment with the Company, it is to be presumed that the Invention
was conceived or made during the Term.  Executive agrees that Executive will not
assert any rights to any Invention as having been made or acquired by Executive
prior to the date of this Agreement, except for Inventions, if any, disclosed in
Exhibit A to this Agreement.

 

5.3          Confidentiality and Surrender of Records.  Executive shall not,
during the Term or at any time thereafter (irrespective of the circumstances
under which Executive’s employment by the Company terminates), except to the
extent required by law, directly or indirectly publish, make known or in any
fashion disclose any confidential records to, or permit any inspection or
copying of confidential records by, any person or entity other than in the
course of such person’s or entity’s employment or retention by the Company, nor
shall Executive retain, and will deliver promptly to the Company, any of the
same following termination of Executive’s employment hereunder for any reason or
upon request by the Company.  For purposes hereof, “confidential records” means
those portions of correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment of any kind in Executive’s possession or under Executive’s
control or accessible to Executive which contain any proprietary information. 
All confidential records shall be and remain the sole property of the Company
during the Term and thereafter.

 

5.4          Non-disparagement.  Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.

 

5.5          No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant.  Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.

 

5.6          Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 and the first proviso in Section 3(f) notwithstanding,
if Executive willfully and materially fails to comply with Section 5.1, 5.2,
5.3, 5.4, or 5.8, all options to purchase common stock, restricted stock units
and other equity-based awards granted by the Company or any of its affiliates
(whether prior to, contemporaneous with, or subsequent to the date hereof) and
held by Executive or a transferee of Executive shall be immediately forfeited
and cancelled.  Executive acknowledges and agrees that, notwithstanding anything
contained in this Agreement or any other agreement, plan or program, any
incentive-based compensation or benefits contemplated under this Agreement
(including Incentive Compensation and equity-based awards) shall be subject to
recovery by the Company under any compensation recovery or “clawback” policy,
generally applicable to senior executives of the Company, that the Company may
adopt from time to time, including any policy which the Company may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company’s common stock may be listed.

 

5.7          Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation

 

11

--------------------------------------------------------------------------------


 

by Executive of any of the undertakings contained in this Section 5 would cause
the Company immediate, substantial and irreparable injury for which it has no
adequate remedy at law.  Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5.  Executive waives posting of any bond otherwise necessary to
secure such injunction or other equitable relief.  Rights and remedies provided
for in this Section 5 are cumulative and shall be in addition to rights and
remedies otherwise available to the parties hereunder or under any other
agreement or applicable law.

 

5.8          Cooperation with Regard to Litigation.  Executive agrees to
cooperate reasonably with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by being
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative.  In
addition, except to the extent that Executive has or intends to assert in good
faith an interest or position adverse to or inconsistent with the interest or
position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable expenses actually incurred in connection with Executive’s cooperation
and assistance including reasonable fees and disbursements of counsel, if any,
chosen by Executive if Executive reasonably determines in good faith, on the
advice of counsel, that the Company’s counsel may not ethically represent
Executive in connection with such action, suit or proceeding due to actual or
potential conflicts of interests.

 

5.9          Survival.  The provisions of this Section 5 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

5.10        Company.  For purposes of this Section 5, references to the
“Company” shall include the Company and each subsidiary and/or affiliate of the
Company (and each of their respective joint ventures and equity method
investees).

 

6.             Code of Conduct.  Executive acknowledges that he has read the
Company’s Code of Business Conduct and agrees to abide by such Code of Business
Conduct, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.

 

7.             Indemnification.  The Company shall indemnify Executive to the
full extent permitted under the Company’s Certificate of Incorporation or
By-Laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which Executive may be
made a party by reason of Executive being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company.

 

8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below.  The Company may assign this Agreement and
the Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to Executive hereunder.  This Agreement shall be binding upon and
inure to the benefit of Executive, Executive’s heirs, executors, administrators,
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

12

--------------------------------------------------------------------------------


 

9.             Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, and no statement, representation, warranty or covenant
has been made by either party with respect thereto except as expressly set forth
herein.  Except as contemplated by Section 3(g), this Agreement shall not be
modified, amended or terminated except by a written instrument signed by each of
the parties.  Any waiver of any term or provision hereof, or of the application
of any such term or provision to any circumstances, shall be in writing signed
by the party charged with giving such waiver.  Waiver by either party of any
breach hereunder by the other party shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived.  No delay by
either party in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by either party of any such right or
remedy shall preclude other or further exercise thereof.

 

10.          Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced.  The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced.  In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties agree that such covenants will remain in
full force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.

 

11.          Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

 

12.          Governing Law; Arbitration.

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be wholly performed within that State, without regard to its
conflict of laws provisions.

 

(b)           Arbitration.

 

(i)            Executive and the Company agree that, except for claims for
workers’ compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or

 

13

--------------------------------------------------------------------------------


 

threatened violation of any provision of Section 5.  Judgment may be entered on
the arbitrators’ award in any court having jurisdiction.  For purposes of
entering such judgment or seeking injunctive relief with regard to Section 5,
the Company and Executive hereby consent to the jurisdiction of any or all of
the following courts: (i) the United States District Court for the Southern
District of New York; (ii) the Supreme Court of New York County, New York; or
(iii) any other court having jurisdiction; provided that damages for any alleged
violation of Section 5, as well as any claim, counterclaim or cross-claim
brought by Executive or any third-party in response to, or in connection with
any court action commenced by the Company seeking said injunctive relief shall
remain exclusively subject to final and binding arbitration as provided for
herein.  The Company and Executive hereby waive, to the fullest extent permitted
by applicable law, any objection which either may now or hereafter have to such
jurisdiction, venue and any defense of inconvenient forum.  Thus, except for the
claims carved out above, this Agreement includes all common-law and statutory
claims (whether arising under federal state or local law), including any claim
for breach of contract, fraud, fraud in the inducement, unpaid wages, wrongful
termination, and gender, age, national origin, sexual orientation, marital
status, disability, or any other  protected status.

 

Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in New York, New York
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  Executive understands that he is giving up no
substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  Executive shall not be required to pay any fee or cost
that he would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.

 

EXECUTIVE INITIALS: [MGI]

 

COMPANY INITIALS: [DLK]

 

(c)           WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND
THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.

 

13.          Titles and Captions.  All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

 

14.          Joint Drafting.  In recognition of the fact that the parties had an
equal opportunity to negotiate the language of, and draft, this Agreement, the
parties acknowledge and agree that there is no single drafter of this Agreement
and, therefore, the general rule that ambiguities are to be construed against
the drafter is, and shall be, inapplicable.  If any language in this Agreement
is found or claimed to be ambiguous, each party shall have the same opportunity
to present evidence as to the actual intent of the parties with respect to any
such ambiguous language without any inference or presumption being drawn against
any party.

 

14

--------------------------------------------------------------------------------


 

15.          Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn: Legal Department, at
750 Lexington Avenue, 25th Floor, New York, NY 10022, (b) to Executive, at the
last address shown in the Company’s records, or (c) to such other replacement
address as may be designated in writing by the addressee to the addressor.

 

16.          Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates.  When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise.  Unless the context requires otherwise, (a) the terms “hereof,”
“herein,” “hereby,” “hereto”, “hereunder” and derivative or similar words in
this Agreement refer to this entire Agreement, (b) the word “or” is disjunctive
but not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.  References in
this Agreement to “dollars” or “$” are to U.S. dollars.  When a reference is
made in this Agreement to a law, statute or legislation, such reference shall be
to such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time.  The headings used herein are for reference only and shall not affect
the construction of this Agreement.

 

[remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

 

 

By:

/s/ David L. Kennedy

 

Name:

David L. Kennedy

 

Title:

Executive Vice Chairman

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael Gavin Isaacs

 

Name: Michael Gavin Isaacs

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Inventions

 

None

 

17

--------------------------------------------------------------------------------